OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on January 11, 1999, and maintains an office for the practice of law in Rochester. The Grievance Committee filed a petition charging respondent with misconduct arising from his two convictions of driving while intoxicated as a misdemeanor. Respondent filed an answer admitting the material allegations of the petition and raising, in mitigation, his alcoholism.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (3) (22 NYCRR 1200.3 [a] [3])—engaging in illegal conduct that adversely reflects on his honesty, trustworthiness or fitness as a lawyer; and
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice.
Additionally, by failing to report his first conviction of driving while intoxicated to this Court, respondent violated Judiciary Law § 90 (4) (c).
We have considered, in mitigation, respondent’s admitted alcoholism for which he is currently in treatment. Additionally, we note that respondent has an otherwise unblemished record and that his misconduct was unrelated to his practice of law. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be censured on condition that he agrees to continue in treatment for his alcoholism for a period of 24 months. In the event that respondent fails to continue in treatment or commits additional misconduct during that period, the Grievance Committee shall immediately apply for an order returning the proceeding to this Court for imposition of appropriate discipline (see Matter of Huyck, 207 AD2d 88 [1994]; Matter of Reichert, 205 AD2d 5 [1994]).
Pigott, Jr., PJ., Hurlbutt, Kehoe, Martoche and Smith, JJ., concur.
Order of censure entered.